         Case 2:16-cv-01413-JAD-BNW Document 192-1 Filed 05/28/21 Page 1 of 5



 1   Casey R. Fronk (Illinois #6296535) admitted pro hac vice
     fronkc@sec.gov
 2   Attorney for Plaintiff
     Securities and Exchange Commission
 3   Salt Lake Regional Office
     351 South West Temple, Suite 6.100
 4   Salt Lake City, Utah 84101
     Telephone: (801) 524-5796
 5   Facsimile: (801) 524-3558
 6                               UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF NEVADA
 8
     SECURITIES AND EXCHANGE
 9                                                        Case No.: 2:16-cv-01413-JAD-BNW
     COMMISSION,
10
                    Plaintiff,
11          vs.                                        FINAL JUDGMENT AS TO
                                                   DEFENDANT HOBBES EQUITIES INC.
12
     HEMP, INC. a Colorado Corporation;            & ORDER CLOSING CASE
13   BRUCE J. PERLOWIN, an individual;
     BARRY K. EPLING, an individual; JED                         ECF No. 192
14   M. PERLOWIN, an individual; FERRIS
15
     HOLDING, INC., a private Nevada
     Corporation; HOBBES EQUITIES INC.,
16   a private Nevada Corporation;
     DIVERSIFIED INVESTMENTS LLC, a
17   private Nevada Limited Liability
18
     Company; and QUANTUM ECONOMIC
     PROTOCOLS LLC, a private Nevada
19   Limited Liability Company.
20
                    Defendants.
21

22

23          1.      The Securities and Exchange Commission having filed a Complaint and

24   Defendant HOBBES EQUITIES INC. having entered a general appearance; consented to the
25
     Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of
26
     this Final Judgment without admitting or denying the allegations of the Complaint (except as to
27

28

                                                      1
         Case 2:16-cv-01413-JAD-BNW Document 192-1 Filed 05/28/21 Page 2 of 5



 1   jurisdiction and except as otherwise provided herein in paragraph IV); waived findings of fact
 2
     and conclusions of law; and waived any right to appeal from this Final Judgment:
 3
                                                      I.
 4

 5          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

 6   permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
 7
     Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
 8
     promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
 9
     interstate commerce, or of the mails, or of any facility of any national securities exchange, in
10

11   connection with the purchase or sale of any security:

12          (a)     to employ any device, scheme, or artifice to defraud;
13
            (b)     to make any untrue statement of a material fact or to omit to state a material fact
14
                    necessary in order to make the statements made, in the light of the circumstances
15
                    under which they were made, not misleading; or
16

17          (c)     to engage in any act, practice, or course of business which operates or would

18                  operate as a fraud or deceit upon any person.
19
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
20
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
21

22
     receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

23   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
24
     participation with Defendant or with anyone described in (a).
25

26                                                    II.
27
            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
28
     is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933
                                                      2
          Case 2:16-cv-01413-JAD-BNW Document 192-1 Filed 05/28/21 Page 3 of 5



 1   (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any
 2
     means or instruments of transportation or communication in interstate commerce or by use of the
 3
     mails, directly or indirectly:
 4

 5           (a)     to employ any device, scheme, or artifice to defraud;

 6           (b)     to obtain money or property by means of any untrue statement of a material fact
 7
                     or any omission of a material fact necessary in order to make the statements
 8
                     made, in light of the circumstances under which they were made, not misleading;
 9
                     or
10

11           (c)     to engage in any transaction, practice, or course of business which operates or

12                   would operate as a fraud or deceit upon the purchaser.
13
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
14
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
15
     receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
16

17   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

18   participation with Defendant or with anyone described in (a).
19

20                                                    III.
21           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
22
     is permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C.
23
     § 77e] by, directly or indirectly, in the absence of any applicable exemption:
24

25           (a)     Unless a registration statement is in effect as to a security, making use of any

26                   means or instruments of transportation or communication in interstate commerce
27
                     or of the mails to sell such security through the use or medium of any prospectus
28
                     or otherwise;
                                                       3
         Case 2:16-cv-01413-JAD-BNW Document 192-1 Filed 05/28/21 Page 4 of 5



 1          (b)     Unless a registration statement is in effect as to a security, carrying or causing to
 2
                    be carried through the mails or in interstate commerce, by any means or
 3
                    instruments of transportation, any such security for the purpose of sale or for
 4

 5                  delivery after sale; or

 6          (c)     Making use of any means or instruments of transportation or communication in
 7
                    interstate commerce or of the mails to offer to sell or offer to buy through the use
 8
                    or medium of any prospectus or otherwise any security, unless a registration
 9
                    statement has been filed with the Commission as to such security, or while the
10

11                  registration statement is the subject of a refusal order or stop order or (prior to the

12                  effective date of the registration statement) any public proceeding or examination
13
                    under Section 8 of the Securities Act [15 U.S.C. § 77h].
14
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
15
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
16

17   receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

18   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
19
     participation with Defendant or with anyone described in (a).
20
                                                      IV.
21

22
            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

23   is permanently barred from participating in an offering of penny stock, including engaging in
24
     activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or
25
     attempting to induce the purchase or sale of any penny stock. A penny stock is any equity
26
     security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the
27

28   Exchange Act [17 C.F.R. 240.3a51-1].

                                                       4
         Case 2:16-cv-01413-JAD-BNW Document 192-1 Filed 05/28/21 Page 5 of 5



 1

 2
                                                     V.
 3
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
 4

 5   jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

 6                                                   VI.
 7          As thebeing
                   filingno
                          of just
                             this reason
                                  Final Judgment
            There                        for delay,leaves no parties
                                                    pursuant to Ruleor54(b)
                                                                       claims  pending,
                                                                            of the      ITRules
                                                                                   Federal IS of Civil
 8
     Procedure,
     FURTHERthe   Clerk is ordered
                ORDERED     that thetoClerk
                                       enterofthis Final
                                                Court is Judgment
                                                         directed toforthwith and without
                                                                     CLOSE THIS    CASE.further notice.
 9

10
                                                          _________________________________
11                                                        U.S. District Judge Jennifer A. Dorsey
                                                          Dated: May 31, 2021
12   Dated: ______________, _____
13
                                                   ____________________________________
14                                                 JENNIFER A. DORSEY
                                                   UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      5
